Citation Nr: 0407045	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  94-49 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a disability manifested 
by seizures or blackouts.  


REPRESENTATION

Appellant represented by:	Charles L. Bledsoe, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1961 to 
March 1964.  

Previously, by a December 1979 rating action, the Department 
of Veterans Affairs Regional Office (RO) in Roanoke, Virginia 
denied the issue of entitlement to service connection for a 
nervous disorder manifested by dizziness and blackouts.  One 
week later in the same month, the RO notified the veteran of 
the decision.  He did not initiate an appeal of the denial.  

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating action.  
In that decision, the RO determined that new and material 
evidence had not been received sufficient to reopen a claim 
for service connection for a seizure disorder, asserted to be 
the result of a head injury.  

Following receipt of notification of the August 1994 
decision, the veteran perfected a timely appeal with respect 
to the denial of his claim.  In May 1996, the Board 
recharacterized the veteran's claim as entitlement to service 
connection for a disability manifested by seizures or 
blackouts and remanded the issue to the RO for further 
evidentiary development.  According to the remand, the basis 
for the Board's recharacterization of the issue was the fact 
that the current appeal was grounded in the theory that there 
was some neurological basis (rather than a psychiatric 
origin) for the veteran's blackouts or seizures.  As such, 
the Board determined that the RO should consider the issue of 
entitlement to service connection for a disability manifested 
by blackouts or seizures on a de novo basis.  

Following completion of the requested development, the RO 
returned the veteran's case to the Board.  Thereafter, in 
April 1999, the Board denied the veteran's claim of 
entitlement to service connection for a disability manifested 
by seizures or blackouts.  

The veteran appealed the Board's denial of his service 
connection claim to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2000, the Court vacated and 
remanded to the Board the veteran's claim for service 
connection for a disability manifested by seizures or 
blackouts.  

Following receipt of the veteran's case, and specifically in 
August 2001, the Board remanded the veteran's claim to the RO 
for further evidentiary development.  In January 2004, the RO 
returned the veteran's case to the Board.  


REMAND

Review of the claims folder indicates that, in March 2003, 
the veteran was accorded a VA epilepsy and narcolepsy 
examination.  Thereafter, following review of the results of 
additional neurological testing completed in September 2003, 
the examiner who had conducted the evaluation drafted an 
addendum.  In a supplemental statement of the case (SSOC) 
dated approximately two weeks later in September 2003, the RO 
continued to deny the veteran's claim for service connection 
for a disability manifested by seizures or blackouts.  

Subsequently, in a statement received at the RO in November 
2003, the veteran noted that he wished to continue his appeal 
and that he would submit additional evidence or information 
in support of his claim.  Specifically, the veteran explained 
that he was scheduled to undergo a neurological examination 
on December 2, 2003.  He expressed his belief that the 
results of this evaluation "may provide further information 
in support of my claim for service connection."  The veteran 
requested that the RO accord him an additional 60 days (prior 
to sending his case to the Board) to submit this additional 
evidence.  

Further review of the claims folder indicates that the 
veteran did not submit any additional evidence or 
information.  In January 2004, the RO transferred the 
veteran's case to the Board.  

In the November 2003 statement, the veteran did not indicate 
whether the neurological examination scheduled for 
December 2nd, 2003 was a private or VA evaluation.  In any 
event, the fact remains that the veteran has placed VA on 
notice of the existence of medical records pertinent to his 
service connection claim.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private and VA health 
care providers who rendered neurological 
treatment to him for his claimed 
disability manifested by seizures or 
blackouts in recent years.  The Board is 
particularly interested in the report of 
a neurological examination conducted on 
December 2, 2003.  After furnishing the 
veteran the appropriate release forms 
where necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

2.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a disability manifested by 
seizures or blackouts.  If the decision 
remains in any way adverse to the 
veteran, he and his attorney should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last (SSOC) in 
September 2003.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




